 1   Michael V. Infuso, Esq., Nevada Bar No. 7388
     Keith W. Barlow, Esq., Nevada Bar No. 12689
 2   Sean B. Kirby, Esq., Nevada Bar No. 14224
     GREENE INFUSO, LLP
 3   3030 South Jones Boulevard, Suite 101
     Las Vegas, Nevada 89146
 4   Telephone: (702) 570-6000
     Facsimile: (702) 463-8401
 5   E-mail: minfuso@greeneinfusolaw.com
             kbarlow@greeneinfusolaw.com
 6           skirby@greeneinfusolaw.com
 7   Attorneys for Defendants T.W.C. Construction, Inc. (TWC),
     Travelers Casualty and Surety Company of America,
 8   Matthew Ryba, AML Properties, Inc., AML Development 3, LLC,
     and LaPour Partners, Inc.
 9

10                              UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA
12    INTERIOR ELECTRIC INCORPORATED                  Case No. 2:18-CV-01118
      NEVADA, a domestic corporation,
13
                                         Plaintiff,
14
      v.                                              STIPULATION AND ORDER TO
15                                                    EXTEND TIME TO REPLY IN
      T.W.C. CONSTRUCTION, INC., a Nevada             SUPPORT OF MOTION TO DISMISS
16    corporation; TRAVELERS CASUALTY
      AND       SURETY          COMPANY        OF
17    AMERICA, a Connecticut corporation;             (FIRST REQUEST)
      MATTHEW RYBA, an individual;
18    GUSTAVO BAQUERIZO, an individual;
      CLIFFORD ANDERSON, an individual;                   [ECF No. 73]
19    POWER UP ELECTRIC COMPANY, a
      Nevada      limited     liability   company;
20    PROLOGIS, L.P., a Delaware limited
      partnership; AML PROPERTIES, INC., a
21    Nevada            corporation;         AML
      DEVELOPMENT 3, LLC, a Nevada
22    limited liability corporation; LAPOUR
      PARTNERS, INC., a Nevada Corporation;
23    DON FISHER, an individual; PHILCOR
      T.V. & ELECTRONIC LEASING, INC., a
24    Nevada corporation, dba NEDCO; QED,
      INC., a Nevada corporation; TURTLE &
25    HUGHES, Inc., a New Jersey corporation;
      DOES      I-X,     inclusive;     and  ROE
26    CORPORATIONS I-X, inclusive,
27                                    Defendants.
28
                                                 1
 1          Plaintiff Interior Electric Incorporated Nevada (“Plaintiff”), through the law firm of

 2   Marquis Aurbach Coffing and the Law Offices of Philip A. Kantor, P.C., Defendants TWC

 3   Construction, Inc., Travelers Casualty and Surety Company of America, Matthew Ryba, AML

 4   Properties, Inc., AML Development 3, LLC, LaPour Partners, Inc., and Don Fisher, through the

 5   law firm of Green Infuso, LLP, Defendant Turtle & Hughes, Inc., through the law firm of

 6   Procopio, Cory, Hargreaves & Savitch, LLP, and Defendant Prologis, L.P., through the law firm

 7   of McDonald Carano LLP (collectively referred to as “Defendants”), hereby stipulate and agree

 8   as follows:

 9          1.       On August 30, 2018, Defendant Turtle & Hughes, Inc., filed a motion to dismiss

10   [ECF No. 50];

11          2.       On August 31, 2018, Defendants TWC Construction, Inc., Travelers Casualty and
12   Surety Company of America, Matthew Ryba, AML Properties, Inc., AML Development 3, LLC,
13   LaPour Partners, Inc., and Don Fisher, filed a motion to dismiss [ECF No. 55];
14          3.       On August 31, 2018, Defendant Prologis, L.P., filed a joinder [ECF No. 56] to
15   the motion to dismiss [ECF No. 55], separately setting forth dismissal arguments;
16          4.       On September 7, 2018, Defendant Turtle & Hughes, Inc., filed a joinder [ECF No.
17   63] to the motion to dismiss [ECF No. 55];
18          5.       Plaintiff entered a stipulation for an extension of time to respond to the motions to
19
     dismiss [ECF Nos. 50 and 55] and the joinders thereto [ECF Nos. 56 and 63] (“Motions”);
20
            6.       On September 28, 2018, Plaintiff filed a response to the Motions;
21
            7.       This is the first stipulation for an extension of time for Defendants to reply in
22
     support of the Motions;
23
            8.       The requested extension is needed due to an unexpected convergence of deadlines
24
     for Defendants’ counsel Green Infuso, LLP, relating to multiple hearings, motions, oppositions
25
     and reply briefs for various matters including, fees, costs, competing summary judgment
26
     motions, three motions in limine, request for a new trial, motion to reconsideration, an extended
27

28
                                                   2
 1   meet and confer, and compilation of materials for a discovery demand; these were also impacted

 2   by doctor and dentist appointments for counsel and immediate family.

 3          9.     Accordingly, the parties stipulate and agree to extend the time for Defendants to
 4   reply in support of the Motions from October 5, 2018, to October 12, 2018.
 5          10.    This stipulation is not entered into for any improper purpose or to delay.
 6          IT IS SO STIPULATED
 7   DATED this 5th day of October, 2018.            DATED this 5th day of October, 2018.
 8   GREENE INFUSO, LLP                              MARQUIS AURBACH COFFING
 9
     /s/ Keith W. Barlow                             /s/ Chad F. Clement
10   Michael V. Infuso, Esq.                         Cody S. Mounteer, Esq.
     Nevada Bar No. 7388                             Nevada Bar No. 11220
11   Keith W. Barlow, Esq.                           Chad F. Clement, Esq.
     Nevada Bar No. 12689                            Nevada Bar No. 12192
12   Sean B. Kirby, Esq.,                            Kathleen A. Wilde, Esq.
     Nevada Bar No. 14224                            Nevada Bar No. 12522
13   3030 South Jones Boulevard, Suite 101           10001 Park Run Drive
     Las Vegas, Nevada 89146                         Las Vegas, Nevada 89145
14
     Attorneys for Defendants T.W.C.                 Attorneys for Plaintiffs
15   Construction, Inc., Travelers Casualty and
     Surety Company of America, Matthew Ryba,
16   AML Properties, Inc., AML Development 3,
     LLC, and LaPour Partners, Inc.
17

18   DATED this 5th day of October, 2018.            DATED this 5th day of October, 2018.
19   PROCOPIO,    CORY,       HARGREAVES         & MCDONALD CARANO LLP
     SAVITCH, LLP
20
                                                     /s/ Aaron D. Shipley
21   /s/ Lance Coburn                                Aaron D. Shipley, Esq.
     Lance Coburn, Esq.                              Nevada Bar No. 8258
22   Nevada Bar No. 6604                             Rory T. Kay, Esq.
     3960 Howard Hughes Pkwy, Suite 500              Nevada Bar No. 12416
23   Las Vegas, Nevada 89169                         2300 West Sahara Avenue, Suite 1200
                                                     Las Vegas, Nevada 89102
24   Attorneys for Turtle & Hughes, Inc.
                                                     Attorneys for Prologis, L.P.
25
26

27

28
                                                 3
 1                                              ORDER

 2          Defendants’ new deadline to reply in support of the motions to dismiss [ECF Nos. 50 and
 3   55] and the joinders thereto [ECF Nos. 56 and 63], shall be October 12, 2018. The hearing date
 4
     for the motions to dismiss [ECF Nos. 50 and 55] and the joinders thereto [ECF Nos. 56 and 63],
 5
     shall remain as October 22, 2018.
 6

 7                                                  IT IS SO ORDERED:
 8
 9

10                                                  _____________________________________
                                                    UNITED STATES DISTRICT JUDGE
11

12

13                                                           October 5, 2018
                                                    DATED: ______________________________

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                4
